Case:21-10380-SDB Doc#:15 Filed:07/23/21 Entered:07/23/21 12:21:23                    Page:1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION

 IN RE                                      :   CHAPTER 13
                                            :
 ROGER L WHITEHEAD                          :   CASE NO. 21-10380-SDB
 AND ALICIA M WHITEHEAD,                    :
                                            :
       Debtors.                             :
                                            :
 ________________________________           :
 AMERICREDIT FINANCIAL                      :
 SERVICES, INC. DBA GM                      :
 FINANCIAL,                                 :
                                            :   CONTESTED MATTER
       Movant,                              :
                                            :
 v.                                         :
                                            :
 ROGER L WHITEHEAD                          :
 AND ALICIA M WHITEHEAD,                    :
 Debtors;
 and HUON LE, Trustee,

       Respondents.

               OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

       COMES NOW AmeriCredit Financial Services, Inc. dba GM Financial (the "Movant"),
a creditor of the referenced Debtors, and hereby moves this Court to deny confirmation of
Debtors' Chapter 13 Plan. In support of its objection, the Movant shows the Court as follows:
                                                1.
       On June 16, 2021, Roger L Whitehead and Alicia M Whitehead ("Debtors") filed a
Voluntary Petition pursuant to 11 U.S.C. Section 1301 et seq., and said case is presently pending
before this Court.
                                                2.
       Movant has a net claim in this case secured by a 2017 Jeep Cherokee (the "Collateral").
Movant filed its proof of claim in the approximate amount of $11,489.30.
Case:21-10380-SDB Doc#:15 Filed:07/23/21 Entered:07/23/21 12:21:23                     Page:2 of 5


                                                3.
        Debtors’ Chapter 13 Plan proposes to pay Movant at $13,000.00 with 3.25% interest,
monthly payments of $220.00 and adequate protection payments of $0.00.


                                                4.
        Debtors’ plan provides for 3.25% interest rate. Debtors are not providing Movant with an
adequate enough risk factor. At the very least, Debtors should be offering a prime + 3% risk
factor. Prime was 3.25% when this case was filed. Till suggests the appropriate interest rate in
this case to be 6.25%.
                                                5.
        Debtors propose monthly payments of $220.00. If Movant is paid its full claim amount
with 6.25% interest, then the monthly payment must be increased to $223.00.
                                                 6.
        Movant has no proof of full coverage insurance on the Collateral and is therefore not
adequately protected.
                                                7.
        The Collateral is depreciating through use and over time and Debtors are not adequately
protecting Movant's interest in the Collateral. Debtors’ plan does not provide pre-confirmation
adequate protection payments. Movant requests adequate protection payments of $114.00, which
is approximately 1% of the claim.
                                                8.
        Any increase in pre-confirmation adequate protection payments prior to Confirmation
needs to be made to have the effect of being retroactive to the filing date to pay Movant the
correct amount of adequate protection (i.e., a lump sum amount that will be enough to make up
for the difference in adequate protection previously disbursed by the Trustee and what Movant is
entitled to).
Case:21-10380-SDB Doc#:15 Filed:07/23/21 Entered:07/23/21 12:21:23                      Page:3 of 5


       WHEREFORE, the Movant prays that its Objection to Confirmation of Chapter 13 Plan
be inquired into and sustained and that it has such other and further relief as this Court deems
just and proper.
       This July 23, 2021.

                             The Law Office of
                             LEFKOFF, RUBIN, GLEASON, RUSSO & WILLIAMS, P.C.
                             Attorneys for Movant


                             By:__/s/Philip L. Rubin
                              Philip L. Rubin
                              Georgia State Bar No. 618525
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342
(404) 869-6900
prubin@lrglaw.com
Case:21-10380-SDB Doc#:15 Filed:07/23/21 Entered:07/23/21 12:21:23                    Page:4 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION

 IN RE                                      :   CHAPTER 13
                                            :
 ROGER L WHITEHEAD                          :   CASE NO. 21-10380-SDB
 AND ALICIA M WHITEHEAD                     :
                                            :
       Debtors.                             :
                                            :
 ________________________________           :
 AMERICREDIT FINANCIAL                      :
 SERVICES, INC. DBA GM                      :
 FINANCIAL,                                 :
                                            :   CONTESTED MATTER
       Movant,                              :
                                            :
 v.                                         :
                                            :
 ROGER L WHITEHEAD                          :
 AND ALICIA M WHITEHEAD,                    :
 Debtors;
 and HUON LE, Trustee,

       Respondents.

                                CERTIFICATE OF SERVICE

       The undersigned, Philip L. Rubin, hereby certifies that I am, and at all times hereinafter
mentioned, was more than 18 years of age, and that I served the OBJECTION TO
CONFIRMATION OF CHAPTER 13 PLAN on the following parties 1) electronically, if
allowed by and pursuant to the requirements of local rule, or 2) by depositing same in the United
States Mail in properly addressed envelope(s) with adequate postage to all others, as follows:

Roger L Whitehead
Alicia M Whitehead
3703 Lexington Drive
Augusta, GA 30906

Angela McElroy-Magruder
512 Telfair Street
Augusta, GA 30901
Case:21-10380-SDB Doc#:15 Filed:07/23/21 Entered:07/23/21 12:21:23   Page:5 of 5


Huon Le
Chapter 13 Trustee
P.O. Box 2127
Augusta, GA 30903

      This July 23, 2021.

                            The Law Office of
                            LEFKOFF, RUBIN, GLEASON, RUSSO & WILLIAMS, P.C.
                            Attorneys for Movant


                            By:__/s/Philip L. Rubin
                             Philip L. Rubin
                             Georgia State Bar No. 618525
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342
(404) 869-6900
prubin@lrglaw.com
